RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit Rule 206
                                        File Name: 05a0188p.06

                     UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                                     X
                               Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                      -
                                                      -
                                                      -
                                                          No. 04-5096
          v.
                                                      ,
                                                       >
 SCOTTY LEE HUDSON,                                   -
                             Defendant-Appellant. -
                                                     N
                      Appeal from the United States District Court
                    for the Middle District of Tennessee at Nashville.
                 No. 02-00167—William J. Haynes, Jr., District Judge.
                                     Argued: February 4, 2005
                                Decided and Filed: April 22, 2005
                       Before: SILER, COLE, and CLAY, Circuit Judges.
                                       _________________
                                            COUNSEL
ARGUED: Hugh M. Mundy, FEDERAL PUBLIC DEFENDER’S OFFICE, Nashville, Tennessee,
for Appellant. Philip H. Wehby, ASSISTANT UNITED STATES ATTORNEY, Nashville,
Tennessee, for Appellee. ON BRIEF: Ronald C. Small, FEDERAL PUBLIC DEFENDER’S
OFFICE, Nashville, Tennessee, for Appellant. Philip H. Wehby, ASSISTANT UNITED STATES
ATTORNEY, Nashville, Tennessee, for Appellee.
       CLAY, J., delivered the opinion of the court, in which COLE, J., joined. SILER, J. (p. 17),
delivered a separate opinion concurring in part and dissenting in part.
                                       _________________
                                           OPINION
                                       _________________
        CLAY, Circuit Judge. Defendant Scotty Lee Hudson, who pled guilty to being a felon in
possession of a firearm, see 18 U.S.C. §§ 922(g)(1) and 924, and to possessing crack cocaine, see
21 U.S.C. § 844, but reserved his right to appeal the district court’s suppression ruling, appeals the
denial of his motion to suppress crack cocaine discovered on his person and a gun discovered in the
home in which he resided. Hudson argues that the officers who stopped the car he occupied and
searched his person lacked reasonable suspicion to support the temporary seizure and pat-down. In
addition, Hudson argues that Jamie Potts, a woman the police suspected was his girlfriend, lacked
apparent authority to consent to the search of the home and, in any event, did not consent
voluntarily. Consequently, Hudson maintains that both searches were violations of the Fourth
Amendment and the evidence they uncovered must be suppressed. Finally, relying on United States

                                                  1
No. 04-5096               United States v. Hudson                                                                Page 2


v. Booker, 543 U.S. —, 125 S. Ct. 738 (2005), Hudson submits that he is entitled to re-sentencing
on the grounds that the Federal Sentencing Guidelines are now advisory. We REVERSE the district
court’s denial of the suppression motion as to the crack cocaine but AFFIRM its denial of the
suppression motion as to the gun. For present purposes, this disposition moots Hudson’s sentence
for cocaine possession. Regarding Hudson’s sentence for possessing a firearm as a felon, we
VACATE the judgment of the district court and REMAND for re-sentencing.
                                                       FACTS
         According to the testimony presented at the suppression hearing and the findings of the
district court, the facts are as follows. After an armed robbery on August 21, 2000 at the One-Stop
market in Gallatin, Tennessee, a witness identified Defendant Hudson from a series of suspect
photographs and a warrant was issued for Hudson’s arrest. The charge was aggravated robbery.
Investigator Glenn Hesson of the Gallatin Police Department undertook to locate Hudson and arrest
him but was initially unsuccessful. On September 14, 2001 a colleague of Hesson’s passed on an
anonymous tip that a woman Hesson suspected to be Hudson’s girlfriend, Jamie Potts, worked at
the Pantry Market in Gallatin. According to Hesson’s testimony, the anonymous informant claimed1
that on September 14, 2001, Potts would arrive to begin her shift at the market at around 3:00 p.m.,
would be driving a red or maroon Ford Taurus and, further, would be accompanied by Hudson.
However, as the district court observed, a report Hesson composed following receipt of the tip does
not refer to the tipster’s prediction that Hudson would accompany Potts to work.
       Hesson next contacted the Pantry’s manager, David Hollis, in an effort to corroborate the
informant’s tip. Hollis confirmed that Potts worked at the Pantry and usually arrived ten minutes
before her 3:00 p.m. shift began. According to Hesson, Hollis also confirmed that Potts drove a
Ford Taurus; Hollis disputed this representation at the suppression hearing, J.A. at 189 (“[I]
wouldn’t pay no attention to what she drove.”), but the district court apparently credited Hesson’s
testimony. Hollis was unable to confirm or deny Hesson’s suspicion that Hudson was Potts’s
boyfriend and that the two shared a child. In any event, Hesson testified that he came to learn2of
Hudson and Potts’s relationship and their child during his 14 years as a Gallatin police officer.
         On the basis of the tip, Hesson’s own knowledge, and the confirmations provided by Hollis,
Hesson and other Gallatin police officers proceeded to the Pantry in marked and unmarked police
cars. At or around 3:00 p.m., a red or maroon Ford Taurus entered the Pantry’s parking lot; Potts
was the driver and the passengers were one infant and two black males later identified as Hudson
and Charles Burford. Out of a concern for their own safety, the officers approached the car with
their firearms drawn in a so-called “felony approach.” At the suppression hearing, Hesson described
how he and his colleagues had earlier agreed to conduct a “felony approach” because they suspected
that Hudson might be armed since he had allegedly used a firearm to commit the robbery.
According to Hesson, once the officers reached the car they removed Potts, Hudson, and Burford,
then patted the three companions down and, finally, placed them in handcuffs. Only after searching
and handcuffing the three did the officers confirm each person’s identity.




         1
            The district court attributes this information to the anonymous tip, see J.A. at 206, but the testimony at the
suppression hearing suggests that it was the Pantry’s manager, Mr. Hollis, who informed Hesson of the anticipated time
of Potts’s arrival on for work on the 14th. See J.A. at 186.
         2
            Hesson testified that in the course of investigations, he “became acquainted with Mr. Hudson and also with
Jamie Potts.” J.A. at 51. Hesson further testified: “And during those different investigations of working in the
community, I had learned and actually witnessed and seen in the past Mr. Hudson and Ms. Potts together, knowing of
their relationship. . . . They were boyfriend/girlfriend and were – had shared a child.” Id.
No. 04-5096               United States v. Hudson                                                               Page 3


        Investigator Gail Humes, a six-year veteran of the Gallatin Police Department, conducted
the pat-down of Hudson and felt a substance  in his pocket she immediately determined was crack
cocaine wrapped in plastic baggies.3 She asked Hudson if the substance was crack cocaine and he
responded that it was; she then removed the crack from Hudson’s pocket. After the pat-down,
Hesson confirmed Hudson’s identity – first by asking Hudson, who responded that his name was
Scotty Lee Wright, a name Hesson knew to be an alias4; and next, by asking Potts and Burford, who
both confirmed that he was in fact Hudson.  Potts then consented to a search of the Taurus but the
officers did not discover any contraband.5
         Potts and Hesson present differing accounts as to what occurred next. According to Potts,
Hesson permitted her to take Hudson’s cell phone and the keys to his residence at 211 East Eastland
Avenue in Gallatin. Potts then proceeded to the residence in order to retrieve some personal
belongings she stored there. Potts testified that she did not live at the East Eastland Avenue
residence but received permission from a Ms. Dalton, Hudson’s grandmother, to store certain
belongings there – belongings she could not fit in the house where she was temporarily residing.
(According to Potts, Ms. Dalton leased the Eastland residence. Id. at 138.) When she arrived, Potts
observed that Hesson had pulled up behind her. According to her testimony, Hesson told her that
he could “get [her] for conspiracy, and harboring a fugitive” and that the officers “needed to search
[her] house.” J.A. at 145. Potts responded that it was not her house, nor was she a renter there, but
was present only to “pick up a few things.” Id. She confirmed that Hudson “stayed” at the residence
but asserted that she “did not have the authority to give them to search.” Id. at 145. Potts further
testified that in the meantime another officer arrived at the residence carrying a document Hesson
represented as a search warrant. Potts told the officers to “go ahead and search” and that “there was
nothing [she] could do if [they] have a search warrant.” Id. Potts testified that she was distraught
when Hesson directed her to sign at the bottom of a page to certify that she was present at the time
of the search. Potts signed the form. According to her testimony, Potts repeatedly informed Hesson
that she did not live at the residence and could not authorize the search. Further, Potts testified that
none of the officers explained the purported search warrant to her; that Hesson flipped the two-page
document to the second page and said “sign here”; and that although she might have had an
opportunity to read the document, she was hysterical and in a state of shock and simply signed it
without reading it.
         Hesson’s account of the search at 211 East Eastland is starkly different from Potts’s. Hesson
testified that while all parties were still in the Pantry’s parking lot, he asked Potts whether she and
Hudson were living together and she said they were. Hesson next inquired whether Potts would
consent to a search of the residence. According to Hesson, Potts responded that the officers could
“come and search the house.” J.A. at 63. Hesson asked Potts where the residence was and Potts
replied that it was on East Eastland but, because she had not lived there for very long, she did not
remember the number. In any event, Hesson testified, Potts offered to take the officers to the
residence and they followed her to it in their cars. According to Hesson’s testimony, he told Potts
the officers sought evidence related to the aggravated robbery. Once they arrived at 211 East
Eastland, Hesson met with Potts in front of the house to discuss the consent form. Hesson testified
that he reviewed the form with Potts and then they both signed it. Thereafter, Hesson, Humes, and

         3
           Humes attributed her familiarity with the substance to her recovery of narcotics on more than 20 occasions
prior to her search of Hudson. See J.A. at 118-19.
         4
           Scotty Lee Wright was actually Hudson’s father’s name; Hesson knew that Hudson had used his father’s name
as an alias in the past. See id. at 208.
         5
           According to Hesson, Potts orally consented and signed a consent form. Id. at 61-62. Potts recalls only orally
consenting to the car search. Id. at 142. The government produced a signed consent form at the suppression hearing
and the district court consequently credited Hesson’s version of events.
No. 04-5096           United States v. Hudson                                                   Page 4


Lamar Ballard conducted a search of the house. Hesson remained with Potts, who had her child in
her arms, and Burford, who had accompanied Potts, either remained outside the house or walked
away. Humes found a semi-automatic handgun in a cardboard box full of clothes for a small child.
According to Humes, Potts remained calm during the search but became upset when she learned the
officers had recovered a gun in the room where her baby slept.
       Following his arrest, officers advised Hudson of his rights pursuant to Miranda v. Arizona,
384 U.S. 436 (1966). Hudson agreed to waive his Miranda rights and stated in an interview that the
cocaine recovered from his pocket was for his own use. Regarding the gun discovered at the
residence, Hudson explained that he had been holding it for a friend.
                                    PROCEDURAL HISTORY
       A federal grand jury indicted Hudson on one count of knowingly possessing a firearm as a
convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924, and one count of intentionally
possessing crack cocaine, in violation of 21 U.S.C. § 844. On March 21, 2003, the district court
denied Hudson’s motion to suppress the handgun and the crack cocaine. Hudson pled guilty to both
charges on June 30, 2003 and reserved his right to appeal the court’s denial of his motion to
suppress. The district court sentenced Hudson to 53 months on the felon-in-possession charge and
12 months on the cocaine possession charge, to be followed by four years of supervised release. On
November 14, 2003, Hudson timely filed a notice of appeal.
                                           DISCUSSION
         In an appeal of the denial of a motion to suppress, we review the district court’s factual
findings for clear error and its legal conclusions de novo. E.g., United States v. Gillis, 358 F.3d 386,
390 (6th Cir.), cert. denied, 125 S. Ct. 219 (2004); United States v. Harris, 192 F.3d 580, 584 (6th
Cir. 1999). The ultimate questions of whether the police had reasonable suspicion to briefly detain
a suspect, probable cause to arrest him, or a reasonable basis to conclude that a third party had
authority to consent to a search, are questions of law and we therefore review them de novo.
Ornelas v. United States, 517 U.S. 690 (1996); see also United States v. Arvizu, 534 U.S. 266, 275
(2002); Harris, 192 F.3d at 584 (holding that whether the police violated the Fourth Amendment
is always subject to de novo review). However, this Court must give considerable deference to the
district court’s credibility determinations. See, e.g., United States v. Johnson, 344 F.3d 562, 567
(6th Cir. 2003).
                                                   I.
         We consider first Hudson’s claim that the police officers lacked reasonable suspicion to stop
and frisk him in the Pantry’s parking lot. The government concedes that the officers seized Potts,
Hudson, and Burford when the officers approached Potts’s car with guns drawn, ordered the group
to exit the car, and conducted pat-downs. The parties part ways on whether this admitted seizure
was nonetheless reasonable under the Fourth Amendment.
                                                  A.
         Where the police “have been unable to locate a person suspected of involvement in a past
crime,” they may, consistent with the Fourth Amendment, “stop that person, ask questions, or check
identification . . . .” United States v. Hensley, 469 U.S. 221, 229 (1985); see also Terry v. Ohio, 392
U.S. 1 (1968) (approving of such temporary stops where an officer suspects the person is presently
engaged in criminal conduct, or soon will be). In addition, where a police officer reasonably
suspects “that the persons with whom he is dealing may be armed and presently dangerous . . . he
is entitled for the protection of himself and others in the area to conduct a carefully limited search
of the outer clothing of such persons in an attempt to discover weapons . . . .” Terry, 392 U.S. at 30.
No. 04-5096           United States v. Hudson                                                   Page 5


During the course of such a protective pat-down, or “stop-and-frisk,” if the officer immediately
detects nonthreatening contraband on the suspect’s person, he may seize it. Minnesota v. Dickerson,
508 U.S. 366, 373 (1993). Finally, the police are not limited to temporarily stopping pedestrians
encountered on the street, they may also order cars to stop and the occupants to exit. See, e.g.,
United States v. Brignoni-Ponce, 422 U.S. 873, 881 (1975). At all events, a temporary stop of the
sort authorized under Terry, Hensley and their progeny is permissible only when the police officer’s
suspicion of the person stopped is reasonable and articulable, see, e.g., Hensley, 469 U.S. at 227-29,
and has “a particularized and objective basis.” United States v. Cortez, 449 U.S. 411, 417-18 (1981).
        In the present case, Hesson and his colleagues knew that there were outstanding warrants for
Hudson’s arrest – one for the aggravated robbery at the One-Stop market, during which Hudson
allegedly used a firearm, one for a parole violation, and one for an unrelated felony. Accordingly,
the officers, a fortiori, had probable cause to arrest Hudson, to assume he was armed and dangerous,
and to search his person and wingspan. See Chimel v. California, 395 U.S. 752, 762-63 (1969).
However, in the year following the robbery at the One Stop, Hesson had been unable to locate
Hudson, which is why Hesson seized upon the opportunity presented by the anonymous tip. The
issue to be decided is whether the tip, Hesson’s attempts to corroborate it, and Hesson’s own
knowledge of Hudson and Potts, are together sufficient to make out a reasonable suspicion that when
the Ford Taurus pulled into the Pantry’s parking lot at around 3:00 p.m. on September 14, 2001, one
of the passengers was in fact Hudson. See, e.g., Northrop v. Trippett, 265 F.3d 372, 381 (6th Cir.
2001), cert. denied, 535 U.S. 955 (2002) (“Reasonable suspicion is based on the totality of the
circumstances . . . .”); see also United States v. Arvizu, 534 U.S. 266, 273-74 (2002) (discussing
same); United States v. Orsolini, 300 F.3d 724, 728 (6th Cir. 2002) (discussing same).
                                                  B.
        Rarely can an anonymous tip by itself constitute a basis for reasonable suspicion, see Florida
v. J.L., 529 U.S. 266, 270 (2000), because “an anonymous tip alone seldom demonstrates the
informant’s basis of knowledge or veracity . . . .” Alabama v. White, 496 U.S. 325, 329 (1990).
Nevertheless, as the Supreme Court observed in Florida v. J.L., “there are situations in which an
anonymous tip, suitably corroborated, exhibits ‘sufficient indicia of reliability to provide reasonable
suspicion to make the investigatory stop.’” 529 U.S. at 270 (quoting in part White, 496 U.S. at 327).
Consequently, where a tip “contains independently verifiable details showing knowledge,”
Northrop, 265 F.3d at 381, that are sufficiently corroborated by the police prior to initiating the
seizure of the suspect, reasonable suspicion exists. Id.; White, 496 U.S. at 326-27; J.L., 529 U.S.
at 270-71.
        In the present case, the scope of the anonymous tip, that is, what the tipster said and what
the tipster did not say, is determinative. According to Hesson’s account, the tipster asserted that on
September 14, 2001, Potts would arrive at work at 3:00 p.m. at the Pantry, accompanied by Hudson,
and driving a red or maroon Ford Taurus. See J.A. at 52. Hesson independently corroborated at
least some of this information: David Hollis, Potts’s boss, confirmed that Potts worked at the Pantry
and would arrive at around 3 p.m. on the 14th; Hesson testified that Hollis also confirmed the make
and model of Potts’s car and although Hollis denied this, the district court credited Hesson’s
representation; and, finally, in addition to his efforts to independently corroborate the tip, Hesson
suspected – on the basis of his experience as a police officer in Gallatin – that Potts and Hudson
were romantically involved and had a child together.
       However, the district court discredited Hesson as to the tipster’s most critical assertion – that
Hudson would be in the car. While Hesson testified that the tip had included this prediction,
Hesson’s report, which he composed soon after receipt of the tip, makes no reference to it. See J.A.
at 27. The district court noted this discrepancy in its order denying the motion to suppress, id. at
206, but nevertheless concluded the officers had reasonable suspicion that Hudson was in the car.
No. 04-5096                United States v. Hudson                                                                Page 6


In our judgment, the district court’s finding that the tip did not link Hudson to the car was proper
but its ultimate legal conclusion that the officers nonetheless had reasonable suspicion was
erroneous.
         On cross examination at the suppression hearing, Hesson admitted that his report did not
indicate whether Hudson would be in the car with Potts when she arrived at work.6 See J.A. at 84.
In fact, the report suggests that the tip was rather bare-bones. As Hesson described it in the report:
“I received information that Scotty Lee Hudson’s girlfriend, Jamie Potts, had a job at the Pantry
Market located at 601 Hartsville Pike here in Gallatin. She was supposed to be working the evening
shift and was driving a Ford Taurus vehicle, maroon in color. I organized a group of investigators
and officers to set up surveillance on the Pantry Market in [sic] hopes to locate Hudson.” J.A. at 27
(report). In view of Hesson’s testimony and the information in the report itself, we find no basis in
the record for reading the tip to include any reference to Hudson. Furthermore, the district court’s
comment on the matter can fairly be interpreted as a credibility determination to the effect that,
despite his direct testimony to the contrary, Hesson’s representation that the tip linked Hudson to
the car was false. See J.A. at 206 (Dist. Ct. Op.) (“The Court notes, however, that the report
completed by Hesson prior to the surveillance on the Pantry, does not reflect that the Defendant
would be present with Potts.”). In any event, at no point in the district court’s subsequent analysis
of the reasonable suspicion issue does the court suggest that the tip was the basis for the officers’
suspicion that Hudson was in the car. Instead, the court appeared to hold that Hesson’s previous
knowledge of Hudson and Potts, even without more, was sufficient to establish reasonable    suspicion
that Hudson was in Potts’s car when she arrived at work on the day in question.7 We disagree.
        At most, Hesson’s previous knowledge of Hudson and Potts furnished the officers with
reasonable suspicion that the two were a couple and shared a child. It is a significant, and
unreasonable, leap to deduce from this that the two were traveling together to the Pantry on
September 14, 2001. The leap is not made any less unreasonable by the fact that the two men
accompanying Potts were black, as the investigators knew Hudson to be. Of course, had the officers
positively, or at least reasonably, identified Hudson as a passenger before approaching Potts’s car
with their guns drawn – for example, by reference to a photograph of Hudson, or a composite
drawing – they would have had reasonable suspicion to seize the car and its occupants.8 But,
lacking reasonable suspicion, the officers elected to seize first and identify second.
         Contrary to the government’s assertions, this is not a case about sufficiently corroborating
a tip – the officers appear to have done that – but a case about what information the tip provided in
the first place. As this Court has observed, “[w]hether there was reasonable suspicion depends on
the actual content of the tip [the police] received, not what [the police] subjectively believed the
information to be.” United States v. Payne, 181 F.3d 781, 789 (6th Cir. 1999). In all cases, whether

         6
              Q:   I’m talking about before you came to the scene on the 14th of September. Based on the information
                   [the tip] you received from a police officer, where in that report does it say Mr. Hudson would be
                   present?
              A:   It doesn’t say that, anything like that.
J.A. at 84.
         7
           The dissent suggests the tipster’s alleged prediction that Hudson would accompany Potts should be considered
in reviewing whether the district court properly found reasonable suspicion to exist. But the district court itself did not
rely on this alleged prediction in reaching its decision that the officers had reasonable suspicion, instead basing the
decision on other factors, J.A. at 217 (Dist. Ct. Op.), factors we find to be insufficient to the task.
         8
          Hesson testified that he needed the assistance of Potts and Burford in identifying Hudson because he did not
recognize Hudson. J.A. at 60.
No. 04-5096           United States v. Hudson                                                    Page 7


officers initiate a seizure pursuant to a tip or pursuant to other leads,“the detaining officers must
have a particularized and objective basis for suspecting the particular person stopped . . . .” Cortez,
449 U.S. at 417-18 (emphases added). The record in this case demonstrates that the officers had no
more than a hunch that Hudson would be accompanying Potts to work on the day in question and
no more than a hunch that one of the passengers in Potts’s car was Hudson. Under the Fourth
Amendment, it is clear that this is not enough; instead, for an officer’s suspicion to merit description
as “reasonable” it must be “grounded in specific and articulable facts, that a person [the officer]
encounter[s] was involved in or is wanted in connection with a completed felony.” Hensley, 469
U.S. at 229. A review of Hensley and subsequent cases instructs us that the facts relied upon by the
officers in this case were not “specific and articulable,” id.; nor was the basis for the Terry stop of
Potts’s car “particularized and objective.” Cortez, supra, at 417-18.
                                                   C.
         In Hensley, the Cincinnati police issued a so-called “wanted flyer” to neighboring police
departments. 469 U.S. at 223. The subject of the flyer was Thomas Hensley, whom an informant
had identified as the getaway driver in a recent armed robbery. After receiving the flyer, officers
in Covington, Kentucky, who were acquainted with Hensley, “periodically looked for him at places
in Covington he was known to frequent.” Id. Ultimately, the officers found Hensley. One officer
saw that Hensley was at the wheel of a white Cadillac convertible stopped in the middle of the street.
The officer instructed Hensley to move on so as not to block the street. Id. at 224. The officer then
radioed the dispatcher to determine whether there were outstanding warrants for Hensley’s arrest.
Id. Meanwhile, two other officers, also acquainted with Hensley, proceeded to nearby locations in
search of him. One of the two, officer Cope, soon witnessed Hensley’s white Cadillac convertible
and stopped the vehicle; after searching the car and discovering three handguns, Cope arrested
Hensley and his associate. Id. at 224. The precise issue to be resolved by the Court in Hensley was
whether the Covington officers’ reliance on Cincinnati’s wanted flyer was sufficient, in and of itself,
to constitute reasonable suspicion that Hensley was wanted in Cincinnati. Id. at 229-32. The Court
held that so long as the Cincinnati police had reasonable suspicion to issue the flyer, the Covington
police had reasonable suspicion to stop the person identified in the flyer. Id. at 232. The
government contends that the stop of Potts’s car is consistent with Hensley. The government
apparently argues that because the Gallatin police were attempting to execute an arrest warrant, just
as the Covington officers were in Hensley, their actions comport with the Fourth Amendment. We
reject this contention. Hensley does not stand for the proposition that the police may execute a valid
arrest warrant by any means simply because the warrant is valid. It is instructive that in Hensley the
officers knew the suspect, searched for him in places he was known to frequent, and plainly
recognized him and his car before initiating the seizure. See Hensley, 469 U.S. at 223-24. As a
consequence of these rational investigative decisions, which culminated in a positive identification,
the officers had reasonable suspicion to detain the suspect, to attempt to confirm that he was in fact
wanted, and to arrest him if he was.
        In cases following Hensley where we have sustained temporary seizures of people suspected
of past or ongoing criminal activity, we have done so on the strength of identifying facts specifically
linked to the suspect as an individual, to the suspect’s location, or to the suspect’s vehicle. In United
States v. Barnes, we upheld a Terry stop where officers first conducted surveillance at a clubhouse
where the suspect and his associates were known to congregate. 910 F.2d 1342, 1344-45 (6th Cir.
1990). When a man and a woman left the clubhouse, some of the officers followed. The car soon
pulled into a gas station; the officers, equipped with a mugshot of the suspect, stopped nearby and
waited to see whether the man in the car was the suspect. “When the driver alighted, the officers
were able to identify him as Floyd Barnes from the mug shots in their possession.” Id. at 1343. As
in Hensley, the precise issue in Barnes was whether the officers who seized the suspect had
reasonable suspicion that he was in fact suspected of a crime even though the basis for their
suspicion was information provided by another police department. See id. at 1344-45. As the facts
No. 04-5096           United States v. Hudson                                                  Page 8


of Barnes show, however, there was no question that the officers had reasonable suspicion to
conclude that the man who exited the car was in fact the suspect they were pursuing.
        In United States v. Thomas, we sustained a Terry stop of Albert Thomas, whom the police
suspected had shot a man in a bar. 11 F.3d 620, 627-28 (6th Cir. 1993), cert. denied, 511 U.S. 1043
(1994). The victim, Lawrence Williams, who was incarcerated, provided officers with an “accurate
physical description of defendant Thomas” and “a detailed description of Thomas’ truck.” Id. at
623. Furthermore, Williams advised the officers of the parking lot where Thomas usually parked
his truck and of a neighborhood in Cleveland where Thomas could usually be found. Id. The
officers proceeded to the parking lot and observed a truck that matched the description Williams had
provided; the officers determined that the truck was registered to “Billy Thomas.” Id. Later, the
officers observed two individuals sitting in the truck in front of the bar where the shooting occurred.
After observing Thomas, “who matched the description given by Williams,” enter the truck, the
officers followed the trio for a short while and finally stopped the truck. Id. at 624. In upholding
the stop, we stated: “In this case, [the officers] had specific and articulable facts which constituted
a reasonable suspicion that defendant Thomas had committed the felonious assault on Lawrence
Williams.” Id. at 628. In particular, “the officers observed the previously described pickup truck
in the exact locations specified by Williams . . . [t]hey also observed the temporary tag in the rear
window, the matching description of Thomas, and the suspicious actions of defendants when they
became aware of the police as well as defendant Thomas’ long delay in bringing his vehicle to a
stop.” Id. We concluded: “All of these factors provided [the officers] with grounds for a valid Terry
stop of the pickup to ascertain Thomas’ identity.” Id.
        Finally, in United States v. Townsend, we sustained a Terry stop of an individual suspected
of involvement with methamphetamine manufacturing. 330 F.3d 438, 440-41 (6th Cir. 2003). A
Wal-Mart employee who witnessed the suspect purchase a large quantity of items typically used to
manufacture methamphetamine informed the police that the suspect was driving a white Chevrolet
Blazer with the tag number “ESA 106.” Id. at 439. The police dispatcher further confirmed that the
suspect had previously been involved in the explosion of a methamphetamine lab and that the Blazer
had been stopped in relation to the theft of an ingredient used to manufacture methamphetamine.
Id. A patrol officer received this information by radio and stopped the Blazer soon thereafter. We
upheld the stop because the officer’s “knowledge of the alleged purchase of methamphetamine
precursors, coupled with his contemporaneous observation of a car closely matching the description
of the vehicle linked to that purchase, in addition to the information regarding [the suspect’s]
possible previous involvement in the illegal manufacture of methamphetamine, provided him with
specific and articulable facts justifying the brief investigatory stop.” Id. at 441 (emphases added).
        These decisions are consistent with cases in other circuits, which further support our
conclusion in this case that the officers’ factual basis for suspecting that Hudson was in Potts’s car
was not sufficiently specific and particularized to justify a Terry stop. See, e.g., United States v.
Quarles, 330 F.3d 650, 652 (4th Cir.), cert. denied, 540 U.S. 977 (2003) (upholding a seizure where
an anonymous caller provided a precise physical description of a person wanted by the authorities,
described the clothes the suspect was wearing, and informed the police of the street where the
suspect was walking); United States v. Green, 111 F.3d 515, 520 (7th Cir.), cert. denied, 522 U.S.
973 (1997) (“That on one occasion a car is parked on the street in front of a house where a fugitive
resides is insufficient to create reasonable suspicion that the car’s occupants had been or are about
to engage in criminal activity.”); United States v. Cooper, 949 F.2d 737, 740-41, 744 & n.20 (5th
Cir. 1991), cert. denied, 504 U.S. 975 (1992) (sustaining a Terry stop of a fugitive’s car where the
police had a precise description of the car, including the make and model and that it had a temporary
tag, and of the address where it was parked); United States ex rel. Kirby v. Sturges, 510 F.2d 397,
400-401 (7th Cir.) (Stevens, J.), cert. denied, 421 U.S. 1016 (1975) (sustaining a Terry stop to check
for identification where the officers were searching for a fugitive and stopped an individual after
No. 04-5096           United States v. Hudson                                                  Page 9


consulting a “bulletin [which] carried a picture of the wanted man as well as a description of his
physical characteristics”).
        Furthermore, we are mindful that in this case the police were not attempting to solve a
recently committed crime, or an ongoing one, but rather to arrest a person suspected of having
committed a felony over a year earlier. In Hensley, the Supreme Court contrasted the sort of stop
at issue here with the classic Terry scenario in which the police seek to prevent a soon-to-be
committed crime or to catch a presently escaping suspect:
       The factors in the balance may be somewhat different when a stop to investigate past
       criminal activity is involved rather than a stop to investigate ongoing criminal
       conduct. This is because the governmental interests and the nature of the intrusions
       involved in the two situations may differ. As we noted in Terry, one general interest
       present in the context of ongoing or imminent criminal activity is “that of effective
       crime prevention and detection.” Terry, 392 U.S. at 22 [ ]. A stop to investigate an
       already completed crime does not necessarily promote the interest of crime
       prevention as directly as a stop to investigate suspected ongoing criminal activity.
       Similarly, the exigent circumstances which require a police officer to step in before
       a crime is committed or completed are not necessarily as pressing long afterwards.
       Public safety may be less threatened by a suspect in a past crime who now appears
       to be going about his lawful business than it is by a suspect who is currently in the
       process of violating the law. Finally, officers making a stop to investigate past
       crimes may have a wider range of opportunity to choose the time and circumstances
       of the stop.
Hensley, 469 U.S. at 228-29 (citations omitted).
         While it is beyond dispute that police may initiate a Terry stop if they “have a reasonable
suspicion, grounded in specific and articulable facts, that a person they encounter was involved in
or is wanted in connection with a completed felony,” id. at 229, resolution of the question whether
reasonable suspicion existed in the first instance must be sensitive to whether the Terry stop was
made to investigate a crime committed beyond the recent past. See id. at 228-29; 4 WAYNE R.
LAFAVE, SEARCH AND SEIZURE: A TREATISE ON THE FOURTH AMENDMENT §§ 9.2, 9.5 (4th Ed.
2004) [hereinafter LAFAVE, SEARCH AND SEIZURE]. In such cases the police can usually be expected
to have had the time to develop a more specific description of the suspect and, because the Fourth
Amendment requires the police to take investigative measures that are reasonable under the
circumstances, courts will hold the police to this expectation in appropriate cases. See 4 LAFAVE,
SEARCH AND SEIZURE § 9.5. For example, in United States v. Rias, the Fifth Circuit explained: “In
the instant case, the facts known to the officer at the time he stopped the defendant clearly did not
rise to the required level, and in reality were so tenuous as to provide virtually no grounds
whatsoever for suspicion. The officer was unsure whether the automobile used in the robberies was
black or blue; the only description of the robbers was that they were black males; the last armed
robbery of which he had any knowledge had occurred at least two weeks, and possible a month,
earlier; it was not unusual for blacks to be seen in the area; it was midday; the suspects made no
attempt to flee. In short, the officer simply stopped two black males because they were in a black
Chevrolet.” 524 F.2d 118, 121 (5th Cir. 1975); see also Goodson v. City of Corpus Christi, 202 F.3d
730, 737-38 (5th Cir. 2000) (observing that a description of a suspect that only addresses the
suspect’s size and race would be “too vague, and fit too many people, to constitute particular,
articulable facts on which to base reasonable suspicion”).
        In sum, reasonable suspicion to stop a person, whether suspected of a past or ongoing crime,
must rest on specific facts – available to the officers before they initiate contact – tending to show
that the person stopped is in fact the person wanted in connection with a criminal investigation.
No. 04-5096               United States v. Hudson                                                               Page 10


Here, the Gallatin police officers encountered a car with Potts at the wheel and two black male
passengers. Reasonably suspecting only that Potts and Hudson were once romantically involved,
and knowing that Hudson is black, the officers elected to stop the car. When viewed in light of the
authorities we have examined, these facts are plainly insufficient to justify the Terry stop. Despite
having a warrant for Hudson’s arrest, the officers apparently did not have his mugshot on hand, nor
even his physical description (other than that he is black). Indeed, the record shows that the officers
made no attempt to reasonably identify one of the passengers as Hudson prior to initiating the Terry
stop of the car. Moreover, as we discuss supra, the tip upon which the government relies did not
mention Hudson and consequently offers no support for the government’s contention that the
officers reasonably suspected that Hudson was in the car. Instead, as officer Hesson’s own report
states, the officers proceeded to the Pantry Market on September 14, 2001, “in [the] hopes to locate
Hudson.” J.A. at 27. Whether this constitutes sufficient reason to conduct surveillance under the
Gallatin Police Department’s policies is not our place to say. We hold only that the officers’ bare
hope of finding a suspect at a particular location does not constitute a particularized and objective
basis for seizing, even temporarily, a vehicle and its occupants at that location.9 As the Supreme
Court observed in Terry, temporary investigative stops must rest on more than “inchoate and
unparticularized suspicion, [i.e.,] a hunch.” Terry, 392 U.S. at 27; see also United States v. Arvizu,
534 U.S. 266, 274 (2002) (observing that “an officer’s reliance on a mere ‘hunch’ is insufficient to
justify a stop”) (quoting Terry, supra, at 27). In our judgment, the facts that Hudson is black and
once10had a relationship with Potts do not provide a particularized basis for suspecting he was in the
car. While these facts suggest the police were searching for a narrower class of people than simply
all black men – namely, black men in the company of Jamie Potts – they are nonetheless descriptive
of “too many people [ ] to constitute particular, articulable facts on which to base reasonable
suspicion.” Goodson, 202 F.3d at 737-38; 4 LAFAVE, SEARCH AND SEIZURE § 9.5(g) (discussing the
particularity of a suspect’s description). Accordingly, because the officers’ investigative stop of
Hudson was not supported by reasonable suspicion, we reverse the district court’s denial of the
motion to suppress the crack cocaine.
                                                           D.
        Finally, we stress a point not raised by either party but nevertheless worthy of mention: our
holding that the stop of Potts’s car and the subsequent pat-down of Hudson were unreasonable does
not call into question the validity of Hudson’s arrest for aggravated robbery. Where the police
effectuate an arrest in an illegal manner but nonetheless have probable cause to make the arrest, the
proper Fourth Amendment remedy is to exclude only that evidence which is a fruit of the illegality.
For example, in New York v. Harris, the police had probable cause to arrest the defendant but
effectuated the arrest at the defendant’s home without a warrant. 495 U.S. 14, 15-17 (1990).


         9
           The dissent appears to suggest we should treat this stop differently than an ordinary Terry or Hensley stop
because the officers had a warrant for Hudson’s arrest. The existence of an arrest warrant is of no moment on the
question whether a particular person police officers come across is in fact the subject of the warrant. The warrant
supplies the officers with probable cause to arrest the person it names and describes, not a license to duck the reasonable
suspicion requirement and stop someone they only have a subjective hunch is that person.
         10
             The police were of course free to approach Hudson and talk with him so long as they did not do so in a
manner that would lead a reasonable person to feel that he was not free to leave. This is what police officers pursuing
bank robbery suspects did in, e.g., United States v.Waldon, 206 F.3d 597 (6th Cir. 2000) and United States v. Scheets,
188 F.3d 829 (7th Cir. 1999). Such consensual encounters, which need not be supported by any suspicion whatever, will
often prove fruitful for the police because during these encounters they may develop the reasonable suspicion necessary
to support a Terry stop of the suspect. See Waldon, 206 F.3d at 603-604; Scheets, 188 F.3d at 836-38. When the police
have neither probable cause nor reasonable suspicion, a consensual encounter of this type is the only permissible
investigative option. See Waldon, supra, at 602 (discussing that arrests supported by probable cause, Terry stops
supported by reasonable suspicion, and consensual encounters are the “three types of permissible encounters between
the police and citizens”) (citing United States v. Avery, 137 F.3d 343, 352 (6th Cir. 1997)).
No. 04-5096           United States v. Hudson                                                 Page 11


Because there were no exigent circumstances, the Supreme Court observed, “arresting Harris in his
home without an arrest warrant violated the Fourth Amendment.” Id. at 17 (citing Payton v. New
York, 445 U.S. 573 (1980)). Accordingly, the Court upheld the suppression of statements the
defendant made to the police during his arrest inside his home. See id. at 20. Nevertheless, the
Court sustained the admission into evidence of statements the defendant made after he was in police
custody and had been provided the Miranda warnings. See id. Moreover, the Court emphasized that
although the manner of the defendant’s arrest was unconstitutional, his continued custody –
supported by probable cause – was not unlawful and he could not claim “immunity from prosecution
because his person was the fruit of an illegal arrest.” Id. at 18 (citing United States v. Crews, 445
U.S. 463, 474 (1980)). The defendant in Harris voluntarily made a statement in the police station;
this statement was admissible because it “was not the fruit of the fact that the arrest was made in the
house rather than some place else.” Id. at 20. The Court defended its decision to suppress only
those statements the police elicited during the illegal arrest, saying:
       The warrant requirement for an arrest in the home is imposed to protect the home,
       and anything incriminating the police gathered from arresting Harris in his home,
       rather than elsewhere, has been excluded, as it should have been; the purpose of the
       rule has thereby been vindicated.
Harris, 495 U.S. at 20.
         The Supreme Court’s decision in Harris, of course, is only one in a long line of decisions
addressing the proper role and scope of the exclusionary rule. See Wong Sun v. United States, 371
U.S. 471, 488 (1963); Brown v. Illinois, 422 U.S. 590 (1975); see also United States v. Ceccolini,
435 U.S. 268, 276 (1978). These decisions naturally do not require that Hudson be immune from
arrest and prosecution for aggravated robbery simply because the police effectuated an otherwise
valid arrest on that charge in an illegal manner. But, as the Seventh Circuit’s opinion in United
States v. Green, 111 F.3d 515 (7th Cir.), cert. denied, 522 U.S. 973 (1997), capably explains, these
decisions do require that the evidence the police obtained by virtue of their arresting Hudson in an
illegal manner be suppressed. In Green, police officers stopped a car without reasonable suspicion.
The officers sought information about a fugitive from the car’s occupants, two brothers. During the
illegal detention, the officers discovered that there was an outstanding arrest warrant for one of the
brothers. The Seventh Circuit upheld the admission of evidence obtained during a search of the car
incident to this arrest, see id. at 520-23; however, it did so only because the evidence was not
“‘come at by exploitation [of the illegal stop but] instead by means sufficiently distinguishable to
be purged of the primary taint.’” Id. at 520-21 (quoting Wong Sun, 371 U.S. at 488). The court
reasoned that the officers’ incidental discovery of the outstanding warrant “constituted an
intervening circumstance sufficient to dissipate any taint caused by the illegal automobile stop.” Id.
at 521. The court explained why the search incident to the valid arrest was sufficiently purged of
the primary taint, i.e., the illegal stop:
       In this case, while the police inappropriately stopped the Greens, the purpose of the
       stop was not to seek evidence against the Greens, but to obtain evidence against
       Mark Williams [the fugitive]. . . . Nor did the police exploit the stop in order to
       search the automobile. Rather the search came only after they learned that Avery
       was wanted on a warrant and arrested him. . . . Our conclusion that the evidence is
       admissible in this case also will not lessen the deterrent effect of the exclusionary
       rule on unconstitutional automobile stops because the general rule of exclusion is
       unchanged. It is only in the unusual case where the police, after a questionable stop,
       discover that an occupant is wanted on an arrest warrant that the intervening
       circumstances exception will apply.
No. 04-5096               United States v. Hudson                                                              Page 12


Id. at 523 (emphases added). A more recent pronouncement from the Seventh Circuit reaffirms this
analysis. See United States v. Johnson, 383 F.3d 538, 546 (7th Cir. 2004) (holding that because the
officers discovered valid warrants only after they illegally stopped the defendant, the search and
arrest of the defendant could not be deemed the purpose of the stop). As these decisions indicate,
when the police make an illegal stop for the very purpose of arresting the person stopped, they are
thereby exploiting the illegal stop in a manner prohibited by the Fourth Amendment and the
evidence obtained in a pat-down of the arrested suspect or in a search incident to the arrest must be
suppressed.
        We agree with the Seventh Circuit that the admissibility of evidence obtained in an illegal
stop depends upon the purpose of the stop. As our discussion in this opinion amply indicates, and
as the government readily concedes, the officers’ purpose in this case was clear: to arrest Hudson.
This they achieved, but only by exploiting a stop unsupported by reasonable suspicion. In
determining the proper remedy, we must heed the Supreme Court’s admonition that the exclusion
of evidence is required only where it is necessary to vindicate the Fourth Amendment’s purposes.
In Harris, the Court was guided by the warrant requirement, see Harris, 495 U.S. at 20; here, we
are guided by the requirement that searches and seizures be reasonable. U.S. CONST. amend. IV.
So that the purpose of this requirement may be vindicated, see Harris, 495 U.S. at 20, we hold that
while Hudson may be arrested and face prosecution for aggravated robbery, the crack cocaine
obtained during the illegal stop must be suppressed because it is “the fruit of the fact that the arrest
was made [pursuant to an illegal stop] rather than [a legal one].” Id.
                                                           II.
        Next we must determine whether the district court erred in denying Hudson’s motion to
suppress the gun discovered in the search of 211 East Eastland. The district court held that under
the facts available to the officers at the time, Potts had apparent authority to consent to the search.
We agree.
        A warrantless search is “per se unreasonable under the Fourth Amendment – subject only
to a few specifically established and well-delineated exceptions.” Katz v. United States, 389 U.S.
347, 357 (1967). The exception at issue in this case is consent. “An officer with consent needs
neither a warrant nor probable cause to conduct a constitutional search.” United States v. Jenkins,
92 F.3d 430, 436 (6th Cir. 1996) (citing Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973)).
When, as here, the consenting party is not the defendant but a third party, the consent is valid if “the
facts available to the officer at the moment . . . [would] warrant a11man of reasonable caution in the
belief that the consenting party had authority over the premises.” Illinois v. Rodriguez, 497 U.S.
177, 188 (1990) (quoting Terry v. Ohio, 392 U.S. 1, 21-22 (1968) (internal quotation marks
omitted)). Furthermore, consent in all cases must be voluntary. See Schneckloth, 412 U.S. at 220.
We consider each requirement in turn.
                                                           A.
        According to Hesson’s representation of the facts – which the district court credited as true
– Potts told Hesson that she lived with Hudson at a house on East Eastland and that the officers
could follow her to the house, where she would open the door and permit them to conduct a search.
Hesson further testified that when they arrived at the residence, Potts provided both oral consent to
the search and signed a consent form that he reviewed with her. In addition, although Hudson makes

         11
            Alternatively, consent is valid where the consenting party in fact has actual authority over the premises. See
United States v. Matlock, 415 U.S. 164, 170 (1974). Here the government does not assert that Potts had actual authority
over the East Eastland residence but instead asserts that “the officers reasonably believed Potts had the authority to
consent to the search . . . .” Brief of Appellee at 17.
No. 04-5096               United States v. Hudson                                                               Page 13


much of the fact that Potts did not have a key to the residence, the record suggests the officers could
have reasonably believed that the key she used to open the door was her own.12 In any event, the
district court credited Hesson’s testimony on the factual disputes surrounding the issue of consent
and found that the key was Potts’s. See J.A. at 218-19 (discussing the fact that Potts had a key to
the residence); see also id. at 93-94, 101-102 (testimony of Hesson) (stating that he had no
recollection of Potts using Hudson’s keys to enter the house).
        In the absence of a clear basis in the record for rejecting the district court’s credibility
determinations, we are bound by those determinations. This Court has repeatedly observed that
“[f]indings of fact anchored in credibility assessments are generally not subject to reversal upon
appellate review.” United States v. Taylor, 956 F.2d 572, 576 (6th Cir. 1992) (en banc); see also
United States v. Carter, 378 F.3d 584, 589 (6th Cir. 2004) (en banc); United States v. Davis, 306
F.3d 398, 423 (6th Cir. 2002). Hudson does not point to a clear error committed by the district court
in crediting Hesson as opposed to Potts; and we do not see such an error in the record before us.
Consequently, we must assess whether the facts, as represented by Hesson, and as they were at the
moment the officers sought Potts’s consent, would “warrant a man of reasonable caution in the belief
that [Potts] had authority over the [residence at 211 East Eastland].” Rodriguez, 497 U.S. at 188;
see also Jenkins, 92 F.3d at 436.
         Our review of the record discloses only one fact weighing in favor of Hudson’s argument
that Potts lacked apparent authority to consent; namely, that Hesson knew Potts’s name was not on
the lease for the East Eastland residence. On cross examination, Hesson testified that he was aware
that Hudson’s grandmother rented the house because Potts had told him this. See J.A. at 100-101.
However, Hesson further testified that Potts explained that she and Hudson and their child lived at
the residence. Id. at 100. Moreover, according to Hesson, Potts never said she lacked authority to
consent to the search but instead consistently maintained that she lived at the house. Id. The
question to consider, therefore, is whether Hesson’s knowledge that Potts was not a lessee of the
residence undercuts the remaining facts, the totality of which support the district court’s holding that
Potts had apparent authority to consent. An appropriate starting point for analyzing this question
is Illinois v. Rodriguez, 497 U.S. 177 (1990), the case that established the concept of apparent
authority. In crafting this rule of law, the Supreme Court lent critical weight to whether the police
could reasonably conclude that the party consenting to the search lived at the premises. See
Rodriguez, 497 U.S. at 183-84 (observing that a cotenant’s consent makes a search reasonable under
the Fourth Amendment); id. at 186 (discussing that it is reasonable to search premises where officers
reasonably “believe that the person who has consented to their entry is a resident of the premises”);
id. at 188 (suggesting that the critical determination officers must make is whether, in light of all the
circumstances, the consenting party lives at the premises). The Court declined to rule on the merits
of the case, but subsequent cases interpreting Rodriguez and the apparent authority doctrine it
created suggest that no one fact, such as who appears on the lease of a premises, is determinative.
For example, in United States v. Gillis, we held that the defendant’s girlfriend had apparent authority
to consent to a search of the defendant’s apartment even though the officers were aware that she
used another residence and did not have keys to the defendant’s apartment. See 358 F.3d at 388,
391. We found apparent authority to exist largely on the basis of the girlfriend’s statements that she
lived at the defendant’s apartment and was able to provide specific information about spots therein
where the defendant hid drugs. Id. at 391. To recapitulate the circumstances of the present case,
and crediting the officers’ representation of the facts, the officers reasonably believed the following:
Potts and Hudson were romantically involved and had a child; Potts, Hudson, and the child lived

         12
            According to Potts’s testimony, after the officers detained Hudson and placed him in a police car, she asked
Hesson for permission to retrieve the keys and cell phone that at some point had been placed on the roof of the car. J.A.
at 143. Hesson testified that he had no recollection of discussing the keys with Potts, see id. at 93-94, 101-102, but even
if he had discussed the ownership of the keys with Potts, there is no indication that she told him they were Hudson’s
keys, as opposed to hers.
No. 04-5096              United States v. Hudson                                                            Page 14


with Hudson’s grandmother at the home at 211 East Eastland; and Potts had a key to the home. We
hold that these circumstances, considered in their totality, would lead a reasonable police officer to
conclude that Potts had authority to consent to the search of the residence.
                                                         B.
         The district court did not specifically determine whether Potts’s consent was voluntary. See
J.A. at 218-19. However, the court’s decision to credit Hesson’s testimony regarding the events that
led up to Potts’s consent largely decides the matter. First, it is undisputed that Potts was no longer
seized once Hudson was arrested; Potts testified that she was free to leave. See J.A. at 143. Second,
accepting Hesson’s representation as true, Potts next orally consented to a search of the residence
and offered to lead the officers there. Third, Hesson presented the consent form to Potts and
reviewed it with her, explaining what it was. Finally, Potts signed the form and unlocked the door
to the residence. See J.A. at 62-66. The district court discredited Potts’s testimony that she was
coerced and/or tricked into signing the form – which she testified was represented to her as a warrant
– on the grounds that she had voluntarily signed the same consent form prior to the officers’ search
of her car and later testified that she usually signs forms only after reading them or receiving an
explanation as to their contents. See J.A. at 219. Similarly, the district court elected to credit
Hesson’s denial of Potts’s allegation that he threatened her with prosecution for conspiracy and
harboring a fugitive. Finally, we note that the consent forms provided to13  Potts clearly indicate her
rights to demand a warrant and to refuse the officers’ requests to search.
        With these facts in mind, we must consider the totality of the circumstances in determining
whether Potts voluntarily consented to the search. See Shneckloth v. Bustamonte, 412 U.S. 218, 227
(1973). “Consent must be . . . unequivocal, specific, and intelligently given, uncontaminated by any
duress and coercion.” United States v. Butler, 223 F.3d 368, 375 (6th Cir. 2000) (quoting United
States v. Williams, 754 F.2d 672, 674-75 (6th Cir. 1985)); see also United States v. Ivy, 165 F.3d
397, 401 (6th Cir. 1998). Having viewed the facts in the light most favorable to the government,
see United States v. Erwin, 155 F.3d 818, 822 (6th Cir. 1998), having committed credibility
determinations to the discretion of the district court, see, e.g., Davis, 306 F.3d at 423, and having
considered the totality of the circumstances as described supra, we are satisfied that Potts consented
voluntarily.
      Accordingly, we must affirm the judgment of the district court insofar as the court denied
Hudson’s motion to suppress the gun discovered during the search of 211 East Eastland.




         13
            Both consent forms signed by Potts, for the search of the car and for the search of the home, provide, in
relevant part:
         I, JAIME POTTS, have been informed by EDWARD HESSON and LAMAR BALLARD, GAIL
         HUMES who made proper identification as authorized law enforcement officers of the GALLATIN
         POLICE DEPARTMENT of my CONSTITUTIONAL RIGHT not to have a search made of the
         premises and property owned by me and/or under my care, custody and control, without a search
         warrant.
         Knowing of my lawful right to refuse consent to such a search, I willingly give my permission to the
         above named officers to conduct a complete search of the premises and property . . . .
(Attachment to motion to take judicial notice; granted January 6, 2005).
No. 04-5096               United States v. Hudson                                                            Page 15


                                                         III.
        Finally, we address Hudson’s contention that he his entitled to re-sentencing under the
Supreme Court’s recent decision in United States v. Booker, 543 U.S. —, 125 S. Ct. 738 (2005).
We review only for plain error because Hudson first raised this claim on appeal. See, e.g., United
States v. Oliver, 397 F.3d 369, 377-78 (6th Cir. 2005); United States v. Milan, 398 F.3d 445, 450-51
(6th Cir. 2005). Furthermore, because we held supra in Part I of this opinion that the crack cocaine
should have been suppressed,  we address only Hudson’s 53-month sentence for possessing a firearm
as a convicted felon.14
        Initially, we observe that Hudson’s sentence does not conflict with the Sixth Amendment as
interpreted by the Supreme Court in the line of cases that culminated with Booker.15 See Blakely
v. Washington, 542 U.S. —, 124 S. Ct. 2531 (2004); Ring v. Arizona, 536 U.S. 584 (2002); Apprendi
v. New Jersey, 530 U.S. 466 (2000). Hudson concedes this, but maintains that he is nevertheless
entitled to re-sentencing because it was plain error for the district court to sentence him under the
impression that the Federal Sentencing Guidelines were mandatory. We recently spoke to such a
claim in United States v. Barnett, 398 F.3d 516 (6th Cir. 2005), reh’g en banc denied, 400 F.3d 481
(Mar. 9, 2005), where we held that in light of the Supreme Court’s remedial holding in Booker, a
sentencing court’s failure “to treat the Sentencing Guidelines as advisory” constitutes plain error.
Id. at 527. Under Barnett, we are to presume that such an error affected a defendant’s substantial
rights. See id. at 527-29. As the Court in Barnett was careful to observe, however, “[t]his is not to
discount the possibility . . . that in other cases the evidence in the record will be sufficient to rebut
the presumption of prejudice.” Id. at 529. Thus, we are to determine whether “the trial record
contains clear and specific evidence that the district court would not have, in any event, sentenced
the defendant to a lower sentence under an advisory Guidelines range.” Id. (citing United States v.
Crosby, 397 F.3d 103, 118 (2d Cir. 2005)).
         Upon careful review of the record before us, we cannot conclude that the district court would
not have sentenced Hudson to a lower sentence had it known the guidelines were merely advisory.
Hudson pled guilty to being a felon in possession of a firearm; because one of his prior felony
convictions was for aggravated robbery, his base offense level was 20. See U.S.S.G.
§ 2K1.2(a)(1)(4). The district court reduced the offense level by 3 points for acceptance of
responsibility. See U.S.S.G. §§ 3E1.1(a) and (b). With an offense level of 17 and a criminal history
category of V, Hudson’s sentencing range was 46 to 57 months’ imprisonment. Even though
Hudson has 12 criminal history points, the maximum in the category, the court imposed a sentence
of 53 months – a term slightly above the midpoint of the range. Under Barnett, a “middle-of-the-
range sentence imposed under the mandatory Guidelines regime” is not sufficient in and of itself
to rebut the presumption that Hudson was prejudiced. See Barnett, 398 F.3d at 529. In this case,
the district judge weighed various considerations before settling on a final sentencing determination.
The judge voiced concern at the sentencing hearing that Hudson’s criminal history might have as
much to do with Hudson’s tragic personal history, psychological instabilities, and drug addiction
as with malicious criminal intent. As careful as the judge’s deliberations were, these reflections,
offered at a time when the Guidelines were considered mandatory, do not constitute “clear and
specific evidence” that the judge would today, post-Booker, sentence Hudson to no less than 53

         14
            The district court sentenced Hudson to a 1 year prison term on the cocaine possession charge. Since we
vacate his conviction on this charge, we need not address Hudson’s challenge to this sentence.
         15
             Hudson pled guilty to being a convicted felon in possession in a firearm. See 18 U.S.C. § 922(g). Because
of his 1997 aggravated robbery conviction, he qualified as having committed the felon-in-possession offense “subsequent
to sustaining one felony conviction of either a crime of violence or a controlled substance offense.” U.S.S.G.
§ 2K2.1(a)(4)(A). Accordingly, the base offense level for Hudson’s offense is 20. The district court did not apply any
upward adjustments.
No. 04-5096           United States v. Hudson                                                   Page 16


months. Accordingly, we hold that Hudson was prejudiced, i.e., that his substantial rights were
affected.
        Finally, as this Court did in Barnett, “[w]e conclude that an exercise of our discretion [to
remedy the plain error] is appropriate in the present case.” Barnett, 398 F.3d at 530. As our Court
has observed in the wake of Booker, the court of appeals ought not assume that a defendant’s
sentence under the new discretionary sentencing regime would be the same and therefore that a
remand is superfluous. See Oliver, 397 F.3d at 381 n.3 (“We would be usurping the discretionary
power granted to the district courts by Booker if we were to assume that the district court would
have given [the defendant] the same sentence post-Booker.”); Milan, 398 F.3d at 451-52 (“We
decline to hypothesize alternative sentences the district court might have imposed had it anticipated
Booker.”). Consistent with these principles, we vacate Hudson’s sentence and remand for re-
sentencing, “thus affording the district court the opportunity to re-sentence him in the first instance.”
Barnett, 398 F.3d at 530.
                                           CONCLUSION
       For the foregoing reasons, we REVERSE the district court’s denial of Hudson’s motion to
suppress as to the crack cocaine but AFFIRM the denial of the motion to suppress as to the gun. In
addition, we VACATE Hudson’s sentence and REMAND for re-sentencing. Accordingly, this case
is remanded for proceedings consistent with this opinion.
No. 04-5096           United States v. Hudson                                                 Page 17


                 ____________________________________________________
                     CONCURRING IN PART, DISSENTING IN PART
                 ____________________________________________________
        SILER, Circuit Judge, concurring in part and dissenting in part. I concur with Part II of the
majority opinion, in which it upheld the search of the residence and the seizure of the firearm
therein. I also concur with Part III, remanding for resentencing in light of United States v. Booker,
125. S. Ct. 738 (2005). Moreover, although Part I D may rightly state the facts and the law, I do
not adopt it. It discusses an issue not raised by the parties and not discussed in the briefs. There is
no reason to decide a matter which the parties do not feel is material and which is not necessary to
a resolution of this case. Finally, I dissent from the remainder of Part I of the majority opinion, in
which it reversed the district court’s denial of the motion to suppress the crack cocaine found on
Hudson.
        The district court found there was reasonable suspicion for the police to briefly detain
Hudson after approaching the vehicle in which he was sitting, under the authority of United States
v. Hensley, 469 U.S. 221, 229 (1985); and Terry v. Ohio, 392 U.S. 1 (1968). Several relevant facts
should be noted. First, the officers did not stop the vehicle in which Hudson was riding. The
vehicle came to a stop at the store before the officers approached the vehicle and asked the
occupants to get out. Therefore, the intrusion here was slightly less than what occurred in Hensley,
where the officers stopped the vehicle which the suspect was driving. Second, there was an
outstanding arrest warrant which had been issued for Hudson for an armed robbery about eleven
months before in the same community, Gallatin, Tennessee, which is a small town, and Officer
Hesson knew about it. In Hensley, there was a “wanted flier” from another community in the
vicinity, but apparently there was no warrant.
        Moreover, Officer Hesson knew that Jamie Potts worked at the Pantry Market in Gallatin,
that she would likely arrive when her shift began about 3:00 P.M., that she would be driving a red
or maroon Ford Taurus, and that she shared a child with Hudson. The officer also knew that Potts
was a white woman and Hudson was a black man, although Hesson was not able to identify Hudson
by sight.
         The only other information known by Hesson which is of concern to the majority is that
Hesson said that he learned from the informant that Potts would be arriving in her car and
accompanied by Hudson. The majority finds that because Hesson did not mention in his written
report that Hudson would be in the car with Potts when she arrived, an inference is raised that the
district court found that Hesson was not credible when he testified that he was informed that Hudson
would be with Potts at the time Potts arrived. However, I do not think that is a reasonable inference
from the record. The district court merely stated that Hesson’s written report did not reflect that
Hudson would be with Potts, but Hesson testified under oath that he received such information.
Nothing in the record refutes it. The court did not find that statement to be incredible because it
was not included in the written report. Instead, it found that the officers had reasonable suspicion
to justify the limited detention of Hudson in order to determine if one of the two males in the vehicle
was Hudson. Most of the information Officer Hesson had in his mind was corroborated, except he
did not know whether one of the two men in the vehicle was Hudson. The district court correctly
found that the officers had reasonable suspicion to detain Hudson long enough to determine his
identity. See Alabama v. White, 496 U.S. 325, 330-31 (1990).
       In sum, I would AFFIRM the convictions in the district court but would REMAND for
resentencing under Booker.